Appeal Dismissed and Memorandum Opinion filed November 3, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00682-CV
                                    _____________

                              KAREN STERMOLE, Appellant

                                           V.

                          SHREE VISARIA, M.D., Appellee


                       On Appeal from the 189th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-60410


                      MEMORANDUM OPINION

      This is an appeal from a final judgment signed March 14, 2011. On October 20,
2011, the parties filed a letter with this court, in which appellant Karen Stermole agrees
to dismiss her appeal and appellee Shree Visaria, M.D. agrees to release his judgment for
costs. See Tex. R. App. P. 42.1(a)(2). We may render a judgment effectuating the
parties’ agreement. See id.
      Accordingly, we order the portion of the trial court’s judgment awarding costs of
court in the amount of $1,932.38 in favor of Shree Visaria, M.D. set aside and vacated.
The appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.




                                            2